              Case
    AO 106 (Rev. 04/10) 8:18-mj-00559-DUTY                  Document
                        Application for a Search Warrant (USAO           1 Filed
                                                               CDCA Rev. 01/2013)   10/26/18 Page 1 of 90 Page ID #:1


                                         UNITED STATES DISTRICT COURT
                                                                         for the
                                                             Central District
                                                          __________  Districtofof
                                                                                 California
                                                                                   __________

                 In the Matter of the Search of                           )
             (Briefly describe the property to be searched                )
              or identify the person by name and address)                 )           Case No. 8:18-MJ-00559
        1515 W. Domingo Road, Fullerton, CA 92833                         )
                                                                          )
                                                                          )

                                               APPLICATION FOR A SEARCH WARRANT
            I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
    penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
    property to be searched and give its location):
        See Attachment A-6

    located in the             Central                District of             California              , there is now concealed (identify the
    person or describe the property to be seized):

        See Attachment B

              The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                   ’ evidence of a crime;
                   ’ contraband, fruits of crime, or other items illegally possessed;
                     ’ property designed for use, intended for use, or used in committing a crime;
                     ’ a person to be arrested or a person who is unlawfully restrained.
              The search is related to a violation of:
                Code Section                                                          Offense Description
    21 U.S.C. §§ 331(a), 331(d). 18 U.S.C. §§ 371, 542, 545 , 1001                         See attached affidavit


              The application is based on these facts:
            See attached Affidavit

              ’ Continued on the attached sheet.
              ’ Delayed notice of        days (give exact ending date if more than 30 days:                                   ) is requested
                under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                     Applicant’s signature

                                                                                       David J. Aspling, Special Agent, FDA-OCI
                                                                                                     Printed name and title

    Sworn to before me and signed in my presence.

    Date:
                                                                                                       Judge’s signature

    City and state: Santa Ana, California                                            Douglas F. McCormick, U.S. Magistrate Judge
                                                                                                     Printed name and title
AUSA: Jake Nare, 714-338-3549
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 2 of 90 Page ID #:2
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 3 of 90 Page ID #:3
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 4 of 90 Page ID #:4
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 5 of 90 Page ID #:5
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 6 of 90 Page ID #:6
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 7 of 90 Page ID #:7
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 8 of 90 Page ID #:8
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 9 of 90 Page ID #:9
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 10 of 90 Page ID #:10
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 11 of 90 Page ID #:11
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 12 of 90 Page ID #:12
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 13 of 90 Page ID #:13
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 14 of 90 Page ID #:14
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 15 of 90 Page ID #:15
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 16 of 90 Page ID #:16
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 17 of 90 Page ID #:17
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 18 of 90 Page ID #:18
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 19 of 90 Page ID #:19
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 20 of 90 Page ID #:20
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 21 of 90 Page ID #:21
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 22 of 90 Page ID #:22
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 23 of 90 Page ID #:23
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 24 of 90 Page ID #:24
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 25 of 90 Page ID #:25
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 26 of 90 Page ID #:26
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 27 of 90 Page ID #:27
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 28 of 90 Page ID #:28
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 29 of 90 Page ID #:29
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 30 of 90 Page ID #:30
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 31 of 90 Page ID #:31
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 32 of 90 Page ID #:32
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 33 of 90 Page ID #:33
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 34 of 90 Page ID #:34
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 35 of 90 Page ID #:35
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 36 of 90 Page ID #:36
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 37 of 90 Page ID #:37
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 38 of 90 Page ID #:38
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 39 of 90 Page ID #:39
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 40 of 90 Page ID #:40
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 41 of 90 Page ID #:41
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 42 of 90 Page ID #:42
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 43 of 90 Page ID #:43
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 44 of 90 Page ID #:44
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 45 of 90 Page ID #:45
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 46 of 90 Page ID #:46
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 47 of 90 Page ID #:47
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 48 of 90 Page ID #:48
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 49 of 90 Page ID #:49
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 50 of 90 Page ID #:50
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 51 of 90 Page ID #:51
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 52 of 90 Page ID #:52
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 53 of 90 Page ID #:53
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 54 of 90 Page ID #:54
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 55 of 90 Page ID #:55
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 56 of 90 Page ID #:56
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 57 of 90 Page ID #:57
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 58 of 90 Page ID #:58
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 59 of 90 Page ID #:59
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 60 of 90 Page ID #:60
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 61 of 90 Page ID #:61
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 62 of 90 Page ID #:62
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 63 of 90 Page ID #:63
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 64 of 90 Page ID #:64
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 65 of 90 Page ID #:65
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 66 of 90 Page ID #:66
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 67 of 90 Page ID #:67
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 68 of 90 Page ID #:68
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 69 of 90 Page ID #:69
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 70 of 90 Page ID #:70
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 71 of 90 Page ID #:71
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 72 of 90 Page ID #:72
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 73 of 90 Page ID #:73
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 74 of 90 Page ID #:74
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 75 of 90 Page ID #:75
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 76 of 90 Page ID #:76
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 77 of 90 Page ID #:77
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 78 of 90 Page ID #:78
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 79 of 90 Page ID #:79
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 80 of 90 Page ID #:80
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 81 of 90 Page ID #:81
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 82 of 90 Page ID #:82
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 83 of 90 Page ID #:83
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 84 of 90 Page ID #:84
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 85 of 90 Page ID #:85
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 86 of 90 Page ID #:86
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 87 of 90 Page ID #:87
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 88 of 90 Page ID #:88
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 89 of 90 Page ID #:89
Case 8:18-mj-00559-DUTY Document 1 Filed 10/26/18 Page 90 of 90 Page ID #:90
